BERRY, J.
The offense charged is murder, and the punishment assessed is 15 years in the penitentiary. It has been brought to the attention of this court, by affidavits properly signed and presented, that the appellant, since this appeal was filed, has departed this life. It is therefore the order of this court that the appeal be abated on account of the death of the appellant.
PER CURIAM.
The foregoing opinion of the Commission of Appeals -has been examined by the judges of the Court of Criminal Appeals and approved by the court.